Case 1:21-cv-00685-AJT-TCB Document 3-3 Filed 06/08/21 Page 1 of 3 PageID# 53




         Exhibit B
Case 1:21-cv-00685-AJT-TCB Document 3-3 Filed 06/08/21 Page 2 of 3 PageID# 54

                     CONSENT TO JOIN COLLECTIVE ACTION
                 Pursuant to Fair Labor Standards Act 29 U.S.C. § 216(b)
                    Mendoza et al. v. Cardinal Multi Services LLC et al.

Name: __________________________________________

1.    I am over the age of eighteen and competent to give my consent in this matter.

2.    I worked for Cardinal Multi Services LLC and/or Wilson Aguilar for at least some period
      of time between June 8, 2018 and the present.

3.    I claim that during some week or weeks of my work for Cardinal, I worked more than 40
      hours and was not paid an overtime premium equal to one-and-one-half times my regular
      rate of pay.

4.    I consent and agree to pursue my claims for unpaid overtime wages and damages arising
      out of the work I performed for Defendants.

5.    I understand that this lawsuit is brought under the Fair Labor Standards Act of 1938, as
      amended, 29 U.S.C. § 201, et seq., and the Virginia Wage Payment Act, Va. Code Ann.
      § 40.1-29, to recover my unpaid overtime wages, as well as other benefits including
      liquidated damages.

6.    I hereby consent, agree, and opt in to become a Plaintiff herein and to be bound to any
      judgment by the Court or any settlement of this action.

7.    I choose to be represented by Murphy Anderson PLLC for all purposes in this action and
      to take any steps necessary to pursue my claims, including filing new lawsuits.

8.    I also designate the named plaintiffs, to the fullest extent possible under applicable laws,
      as my agents to make decisions on my behalf concerning the litigation, the method and
      manner of conducting this litigation, compensation due to my attorneys, and all other
      matters pertaining to this lawsuit.

Date: ____________________ Sign: _______________________________________

Phone: __________________________________________


     IF YOU CHOOSE TO PARTICIPATE, PLEASE RETURN THIS FORM TO:
                    Mark Hanna & Roseann R. Romano
                      MURPHY ANDERSON PLLC
                       1401 K Street NW, Suite 300
                         Washington, DC 20005
Case 1:21-cv-00685-AJT-TCB Document 3-3 Filed 06/08/21 Page 3 of 3 PageID# 55




           CONSENTIMIENTO PARA UNIRSE A LA ACCIÓN COLECTIVA
         De conformidad con la Ley de Normas Justas de Trabajo 29 U.S.C § 216(b)
                    Mendoza et al. v. Cardinal Multi Services LLC et al.

Nombre: __________________________________________

1.   Soy mayor de dieciocho años y soy competente para dar mi consentimiento en este asunto.

2.   Trabajé para Cardinal Multi Services LLC y/o Wilson Aguilar durante al menos un período
     de tiempo entre el 8 de junio del 2018 y el presente.

3.   Afirmo que durante alguna(s) semana(s) de mi trabajo para Cardinal, trabajé más de 40 horas
     y no me pagaron una prima de sobretiempo equivalente a tiempo y medio de mi tasa regular
     de pago.

4.   Doy mi consentimiento y estoy de acuerdo en continuar con mis reclamos por los salarios
     de sobretiempo impagados y por los daños surgiendo del trabajo que realicé para los
     Demandados.

5.   Entiendo que esta demanda se entabla bajo la Ley de Normas Justas de Trabajo de 1938,
     enmendado, como 29 U.S.C § 201, et seq., y la Acta de Pago de Salario de Virginia, Va. Code
     Ann. § 40.1-29, para recuperar mis salarios de sobretiempo impagados, así como otros
     beneficios, incluso los daños liquidados.

6.   Por la presente doy mi consentimiento, acepto, y opto por convertirme en Demandante en
     este documento y ser confinado a cualquier fallo del Tribunal o cualquier acuerdo de esta
     acción.

7.   Elijo ser representado por Murphy Anderson PLLC para todos los propósitos de esta acción
     y para tomar las medidas necesarias para llevar adelante mis reclamos, incluso la
     presentación de nuevas demandas.

8.   También designo a los demandantes nombrados, en la mayor medida posible según las leyes
     aplicables, como mis agentes para tomar decisiones en mi nombre con respecto al litigio, el
     método y la manera de llevarlo a cabo, la compensación debida a mis abogados, y todos los
     demás asuntos perteneciente a esta demanda.

     Fecha: ___________________ Firma: ______________________________________
     Número telefónico: __________________________________________
                              SI ELIGE PARTICIPAR,
                    POR FAVOR DEVUELVA ESTE FORMULARIO A:
                           Mark Hanna & Roseann R. Romano
                             MURPHY ANDERSON PLLC
                              1401 K Street NW, Suite 300
                                Washington, DC 20005
